Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                Nos. 04-18-00115-CR, 04-18-00116-CR & 04-18-00117-CR

                           Leonard Earl WHITE-WILLIAMS,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                 From the 227th Judicial District Court, Bexar County, Texas
               Trial Court Nos. 2017CR3194C, 2017CR3193C, 2017CR3195C
                      Honorable Kevin M. O’Connell, Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the trial court’s judgments are
AFFIRMED.

      SIGNED January 2, 2019.


                                             _____________________________
                                             Sandee Bryan Marion, Chief Justice